                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:15-CV-153-RJC-DCK

 TAMARA MUSENGE,                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
     v.                                             )       ORDER
                                                    )
 SMARTWAY OF THE CAROLINAS,                         )
 LLC,                                               )
                                                    )
                 Defendant.                         )
                                                    )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

Plaintiff’s counsel, Ruth M. Allen, filed a “Notice Of Settlement” (Document No. 54) notifying

the Court that the parties reached a settlement on December 11, 2018. The Court commends

counsel and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case, or in the alternative request an extension of time to file such dismissal, on or before

January 11, 2019.

          SO ORDERED.

                                         Signed: December 11, 2018
